


117 HR 4894 IH: Genuine Progress Indicator Act of 2021
U.S. House of Representatives
2021-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 4894
IN THE HOUSE OF REPRESENTATIVES

July 30, 2021
Ms. Omar (for herself, Ms. Newman, Mr. Evans, Mr. Bowman, Ms. Jayapal, and Ms. Bush) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committees on the Budget, Education and Labor, Ways and Means, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To direct the Secretary of Commerce to establish an alternative metric for measuring the net benefits of economic activity, and for other purposes.


1.Short titleThis Act may be cited as the Genuine Progress Indicator Act of 2021 or the GPI Act of 2021. 2.Genuine progress indicator (a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Secretary of Commerce (in this Act referred to as the Secretary), acting through the Director of the Bureau for Economic Analysis, shall establish a metric to be known as the genuine progress indicator to measure the economic well-being of households, calculated through adjustments to gross domestic product that account for positive and negative economic, environmental, and social factors that contribute to economic activity, including the factors described in subsection (b).
(b)FactorsThe genuine progress indicator established under subsection (a) shall include the following: (1)BenefitsWith respect to benefits, the total annual economic value of—
(A)personal consumption expenditures, net of investments, and defensive spending; (B)the purchase of consumer durables and other household durables used for home improvement, including appliances, vehicles, and solar panels;
(C)publicly provided goods and services; (D)higher education;
(E)job skills that are essential to an economy that— (i)is self-sufficient; and
(ii)addresses ecological scarcities and directs resources to sustainable development without degrading the environment; (F)time spent toward leisure activities;
(G)unpaid labor, including— (i)parenting;
(ii)volunteering; and (iii)time spent on household duties;
(H)infrastructure, including— (i)transportation systems;
(ii)communication networks; and (iii)sewage, water, and electric systems; and
(I)ecosystem services with respect to protected natural areas, including— (i) flood control;
(ii)water purification; (iii)pollination of crops;
(iv)control of pests and invasive specifies; (v)outdoor recreation;
(vi)hunting and fishing; (vii)harvesting of plants for medicinal and edible purposes;
(viii)carbon sequestration; and (ix)maintenance of biological and genetic diversity.
(2)CostsWith respect to costs, the total annual economic costs of— (A)income inequality based on household expenditures;
(B)underemployment and unemployment; (C)homelessness;
(D)domestic abuse; (E)violent, property, white-collar, and organized crime;
(F)water, air, and noise pollution at the household and national level; (G)the loss of farmland and productive soils, including soil quality degradation;
(H)the loss of natural wetlands, primary forest area, and other at-risk ecosystems; (I)high amounts of carbon dioxide and other greenhouse gas emissions;
(J)the depletion of the ozone layer; (K)the depletion of nonrenewable sources of energy;
(L)lost leisure time due to traffic congestion; and (M)accidents involving motor vehicles.
(c)Use of genuine progress indicatorNot later than 1 year after the date of the enactment of this Act, the head of each Federal agency, the President, the Chair of the Federal Reserve, and Congress shall, with respect to any budgetary reporting and economic forecasting involving a measure of the net benefits of economic activity, use both the genuine progress indicator established pursuant to subsection (a) and gross domestic product, including— (1)with respect to the Director of the Congressional Budget Office, the report submitted pursuant to section 202(e)(1) of the Congressional Budget Act of 1974 (2 U.S.C. 602(e)(1));
(2)with respect to the President— (A)each budget proposal submitted pursuant to section 1105 of title 31, United States Code; and
(B)each report submitted pursuant to section 4 of the Employment Act of 1946 (15 U.S.C. 1022a); (3)with respect to the Chair of the Federal Reserve, the report submitted pursuant to section 225b(b) of the Federal Reserve Act of 1913 (12 U.S.C. 225b(b)); and
(4)with respect to Congress— (A)each economic report submitted by the committee established under section 11 of the Employment Act of 1946 (15 U.S.C. 1024); and
(B)each tax investigation report developed by the Joint Committee on Taxation pursuant to section 8022 of the Internal Revenue Code of 1986. (d)ReportNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Secretary and the Director of the Congressional Budget Office shall submit to Congress a report on—
(1)the development of the genuine progress indicator under subsection (a); (2)the cost of such development; and
(3)the utility of the genuine progress indicator with respect to measuring the net benefits of economic activity. (e)Federal agency definedThe term Federal agency has the meaning given that term in section 551 of title 5, United States Code.

